DETAILED ACTION
The instant application having application No 17539241 filed on 12/01/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) resolve double patenting rejection.
Claim 13 would be allowable if (i) resolve double patenting rejection.
Claim 14 would be allowable if (i) resolve double patenting rejection.

Examiner Notice
The claim 1, 11, 13 and 14 has the conditional limitation “if the radio quality of the third radio link” and “if the first network device” and “if the energy availability, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent Application No. 16495915 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on first physical random access channel and on the second physical random access channel and reception of the second synchronization signals and vice versa.
For claim 1, Patent Application disclose a  method for configuring a wireless network, wherein the wireless network comprises a network node and a first network device under coverage of the network node, the network node acting as serving network node for the first network device, and the first network device being arranged for transmitting first data to the network node over a first radio link, wherein the method comprises: determining the presence of a second network device under coverage of said network node, the second network device being arranged for transmitting second data to a respective serving network node over a second radio link, determining a radio quality of the first radio link, determining a radio quality of the second radio link, determining a radio quality of a third radio link between the second network device and the first network device, and if the radio quality of the third radio link is higher than the radio quality of  the second radio link, configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node, wherein the wireless network supports first synchronization signals and a first physical random access channel for establishing a direct connection between the first network device and the network node and between the second network device and the respective serving network node, and second synchronization signals and a second physical random access channel for establishing a direct connection between the first network device and the second network device, and wherein said configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node is carried out if the first network device supports at least transmission of the second synchronization signals and reception on the second physical random access channel, and the second network device supports at least transmission on the first physical random access channel and on the second physical random access channel and reception of the second synchronization signals(See Claim 1).
For claim 2, Patent Application disclose determining a radio quality of a third radio link comprises: causing the second network device to transmit, to the network node and on the first physical random access channel, requests of radio resources and the radio quality of the second radio link, causing the first network device to intercept said requests of radio resources and said radio quality of the second radio link, and causing the first network device to determine the radio quality of the third radio link based on the quality of said intercepted requests of radio resources and said intercepted radio quality of the second radio link(See Claim 9).
For claim 3, Patent Application disclose determining a radio quality of a third radio link comprises causing the second network device to transmit, to the network node and on the first physical random access channel, a first set of requests of radio resources and the radio quality of the second radio link, and in presence of a feedback of the network node at the second network device about said transmitted first set of requests of radio resources causing the second network device to transmit subsequent requests of radio resources following the first set of requests of radio resources to the first network device on the second physical random access channel channel, and causing the first network device to determine the radio quality of the third radio link based on a quality of the received subsequent requests of radio resources(See Claim 4).
For claim 4, Patent Application disclose determining a radio quality of a third radio link comprises causing the second network device to transmit, to the network node and on the first physical random access channel, a first set of requests of radio resources and the radio quality of the second radio link, and, in absence of a feedback of the network node at the second network device about said first set of requests of radio resources: causing the second network device to transmit subsequent requests of radio resources following the first set of requests of radio resources to the 5 network node on the first physical random access channel, causing the first network device to intercept said subsequent requests of radio resources, and determining the radio quality of the third radio link based on the quality of the intercepted subsequent requests of radio resources(See Claim 5).
For claim 5, Patent Application disclose determining the radio quality of the third radio link is also based on evaluation of the second synchronization signals transmitted from the first network device to the second network device (See Claim 11).
 For claim 6, Patent Application disclose the network node acts as serving network node also for the second network device, and wherein said configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node further comprises causing the network node to send a first resource assignment message to the first network device and a second resource assignment message to the second network device; causing the first network device to transmit periodically the second synchronization signals, and causing the second network device to synchronize with the first network device according to the received second synchronization signals(See Claim 10).
For claim 7, Patent Application disclose the second resource assignment message also contains the information on reserved radio resources that are reserved for Downlink and Uplink data transmission on the third radio link (See Claim 8).
For claim 8, Patent Application disclose the wireless network comprises a further network node, the further network node acting as serving network node for the second network device, and wherein the method further comprises causing the network node to inform the further network node about the availability of the first network device to which the second network device can transmit the second data over the third radio link (See Claim 9).
For claim 9, Patent Application disclose configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node further comprises causing the network node to send a resource assignment message to the first network device, causing the further network node to send a resource redirection message to the second network device; causing the first network device to transmit periodically the second synchronization signals, and causing the second network device to synchronize with the first network device according to the received second synchronization signals(See Claim 10).
For claim 10, Patent Application disclose the radio quality of the first radio link is based on the first synchronization signals from the network node to the first network device, and wherein the radio quality of the second radio link is based on the first synchronization signals from the respective serving network node to the second network device (See Claim 11).
For claim 11, Patent Application disclose determining an energy availability of the first network device and an energy availability of the second network device, wherein said configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node is carried out if the energy availability of the first network device is higher than the energy availability of the second network device(See Claim 1).
For claim 12, Patent Application disclose configuring the second 5 network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node is carried out also based on at least one among: an indication of a device network to which the first and second network 10 devices belong; an indication of a maximum transmitting power supported by the first and second network devices; an indication about predefined transmission time periods of the first and second network devices; and an indication of position and mobility of the first and second network devices(See Claim 13).
For claim 13, Patent Application disclose a network node for use in a wireless network, wherein the wireless network comprises a network node and a first network device under coverage of the network node, the network node acting as serving network node for the first network device, and the first network device being arranged for transmitting first data to the network node over a first radio link, wherein the network node is arranged for: determining the presence of a second network device under coverage of said network node, the second network device being arranged for transmitting second data to a respective serving network node over a second radio link, determining a radio quality of the first radio link, determining a radio quality of the second radio link, determining a radio quality of a third radio link between the second network device and the first network device, and if the radio quality of the third radio link is higher than the radio quality of the second radio link, configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node, the wireless network supports first synchronization signals and a first physical random access channel for establishing a direct connection between the first network device and the network node and between the second network device and the respective serving network node, and second synchronization signals and a second physical random access channel for establishing a direct connection between the first network device and the second network device, and wherein said configuring the second network device to transmit the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node is carried out if the first network device supports at least transmission of the second synchronization signals and reception on the second physical random access channel, and the second network device supports at least transmission on the first physical random access channel and on the second physical random access channel and reception of the second synchronization signals(See Claim 14).
For claim 14, Patent Application disclose a device network for use in a wireless network, wherein the device network comprises a first network device arranged for transmitting first data over a first radio link, and a second network device arranged for transmitting second data over a second radio link, wherein with the first and second network devices under coverage of a network node of the cellular network, and with the network node acting as serving network node for the first network device: if the radio quality of the third radio link is higher than the radio quality of the second radio link, the second network device is arranged for transmitting the second data to the first network device over the third radio link and the first network device is arranged for retransmitting, over the first radio link, said second data to the network node, wherein the wireless network supports first synchronization signals and a first physical random access channel for establishing a direct connection between the first network device and the network node and between the second network device and the respective serving network node, and second synchronization signals and a second physical random access channel for establishing a direct connection between the first network device and the second network device, and wherein said arranging the second network device for transmitting the second data to the first network device over the third radio link and the first network device to retransmit, over the first radio link, said second data to the network node is carried out if the first network device supports at least transmission of the second synchronization signals and reception on the second physical random access channel, and the second network device supports at least transmission on the first physical random access channel and on the second physical random 10 access channel and reception of the second synchronization signals(See Claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
HONG et al. (US 20180220336, Aug. 2, 2018) teaches Method For Controlling Mobility of Terminal and Device Therefor.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464